ORDER

GLENN T. HARRELL, JR., Senior Judge.
The Court of Appeals of Maryland, having considered the Joint Petition For Indefinite Suspension By Consent of the Petitioner, Attorney Grievance Commission of Maryland, and Respondent, Charles Lamont Green, it is this 4th day of April, 2013;
*108ORDERED, that Respondent be, and hereby is, Indefinitely Suspended by Consent from the practice of law in the State of Maryland; and it is further
ORDERED, that this suspension will take effect on June 1, 2013; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Charles Lamont Green from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).